Donovan, Presiding Judge,
dissenting.
{¶ 49} I disagree. The trial court correctly decided that Tausch’s claims alleging lack of informed consent and vicarious liability are governed by the one-year statute for malpractice actions, R.C. 2305.113(A). More than one year had lapsed since Tausch’s surgery had been performed (August 18, 2005) when Riverview received Tausch’s 180-day letter on November 17, 2006. Thus, it was untimely.
{¶ 50} The trial court properly concluded that the Tauschs presented no support, evidentiary or otherwise, for their contention that the relationship with Riverview terminated at the same time as the relationship with Dr. Rothstein. The fact that Dr. Rothstein had privileges at Riverview, and ostensibly agreed to abide by their policies and procedures while using their facility, does not affect Dr. Rothstein’s status as a nonemployee of Riverview. Riverview was only the situs of the surgery, and Tausch’s care, treatment, and diagnosis were all rendered by Dr. Rothstein. Nothing in the record suggests that Riverview had any right to control or direct Dr. Rothstein’s clinical judgment or treatment. Nor is there anything in the record to suggest that Riverview held itself out as being under the direction or control of Dr. Tausch.
{¶ 51} In Tausch’s response to the converted motion, he argued that Riverview and Dr. Rothstein had “more than a fleeting relationship” and the “surgery was performed” at Riverview. However, providing the situs for the surgery and a bare-bones assertion of something other than a fleeting relationship does not create an issue of fact as to vicarious liability. There is simply no basis for imputing liability to Riverview for Dr. Rothstein’s alleged negligent performance of surgery and his subsequent misleading statements regarding resolution of Tausch’s drop-foot condition. Agency should not be presumed. We should be *186mindful this was not an emergency room situation. Dr. Rothstein was chosen by Tausch, not supplied by Riverview. There is not even an averment that anything in a surgical-consent form supplied by Riverview created a belief that an agency relationship existed.
{¶ 52} Finally, the trial court properly relied on Richards in finding that the cognizable event that started the running of the statute of limitations was the drop-foot condition and paralysis discovered by Tausch shortly after regaining consciousness on August 18, 2005. As the majority acknowledges, there can be no claim of agency by estoppel against Riverview when the statute of limitations has expired against Dr. Rothstein. Thus, Tausch’s cause of action against Riverview was untimely and fails as a matter of law.
{¶ 53} Accordingly, I would affirm.